      Case 1:18-cv-00286-NF-KHR Document 19 Filed 03/25/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO

DAVE JUSTICE,

                           Plaintiff,
vs.                                          Case No: 18-CV-286-F
MIZUHO BANK, LTD. And MARK
KARPELES,

                        Defendants.

 ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT


      This matter is before the Court on Plaintiff’s Motion for Relief from Judgment.

The Court has reviewed the motion and is fully informed in the premises.

      On November 13, 2018, the Clerk of Court entered Judgment in this case after the

Court dismissed Defendant Mizuho Bank, Ltd for lack of personal jurisdiction. (Doc.

16). Plaintiff then waited more than four months to seek relief from the Judgment as to

the claims against Defendant Mark Karpeles. At the time the Clerk entered Judgment,

Plaintiff had yet to obtain service on Defendant Mark Karpeles. Plaintiff now asks the

Court to vacate the Judgment in this case as to Mark Karpeles.

      Plaintiff filed his motion under Rule 60(a) which provides for relief from a

Judgment or Order based on a clerical mistake. Specifically, Rule 60(a) provides:

      Clerical mistakes in judgments, orders or other parts of the record and
      errors therein arising from oversight or omission may be corrected by the
      court at any time of its own initiative or on the motion of any party and
      after such notice, if any, as the court orders. During the pendency of an
         Case 1:18-cv-00286-NF-KHR Document 19 Filed 03/25/19 Page 2 of 4



         appeal, such mistakes may be so corrected before the appeal is docketed in
         the appellate court, and thereafter while the appeal is pending may be so
         corrected with leave of the appellate court.

         The Tenth Circuit has explained that:

                Rule 60(a) may be relied on to correct what is erroneous because the
         thing spoken, written, or recorded is not what the person intended to speak,
         write, or record. Allied Materials Corp. v. Superior Prods. Co., 620 F.2d
         224, 226 (10th Cir. 1980). Rule 60(a) may not be used to change something
         that was deliberately done, Security Mut. Casualty Co. v. Century Casualty
         Co., 621 F.2d 1062, 1065 (10th Cir. 1980), even though it was later
         discovered to be wrong. Allied Materials, 620 F.2d at 226. A correction
         under Rule 60(a) should require no additional proof. See, e.g., Trujillo v.
         Longhorn Mfg. Co., 694 F.2d 221, 226 (10th Cir. 1982).

McNickle v. Bankers Life & Cas. Co., 888 F.2d 678, 682 (10th Cir. 1989).

         In this case, the Clerk intentionally entered the Judgment and the Court intended to

dismiss the entire case without prejudice based on the lack of personal jurisdiction over

Mizuho Bank. Therefore, this matter does not fall under Rule 60(a). Rather, the Court

finds this motion should be brought pursuant to Rule 60(b)(1) based on mistake.

         Specifically, Rule 60(b)(1) provides: “On motion and upon such terms as are just,

the court may relieve a party or a party's legal representative from a final judgment,

order, or proceeding for the following reasons: (1) Mistake, inadvertence, surprise, or

excusable neglect[.]”      Generally the “mistake” provision in Rule 60(b)(1) is only

available where: “where the judge has made a substantive mistake of law or fact in the

final judgment or order.” Cashner v. Freedom Stores, Inc., 98 F.3d 572, 576 (10th Cir.

1996).

         Plaintiff’s argument is that the Court made a mistake of law in dismissing

Plaintiff’s entire Complaint without prejudice, without substantive findings on the claims

                                                 2
       Case 1:18-cv-00286-NF-KHR Document 19 Filed 03/25/19 Page 3 of 4



against Mark Karpeles. However, even if the Court did commit a mistake in entering the

Judgment, Plaintiff’s motion for relief is untimely.

       The rules provide a motion under Rule 60(b) must be made within “a reasonable

time”, but no more than a year after the entry of judgment. Fed. R. Civ. P. 60(c)(1).

However, the Tenth Circuit has found that when a motion challenges a mistake by the

Court, it must be filed within the time constraints for a direct appeal. See Van Skiver v.

U.S., 952 F.2d 1241, 1244 (10th Cir.1991) (“relief may be granted under Rule 60(b)(1)

on a theory of mistake of law, when . . . the Rule 60(b) motion is filed before the time to

file a notice of appeal has expired.”) (citing Morris v. Adams–Millis Corp., 758 F.2d

1352, 1358 (10th Cir.1985)); Thompson v. Kerr–McGee Refining Corp., 660 F.2d at 1385

(indicating that Rule 60(b) motions to vacate mistakes of law are governed by the thirty

day appeals deadline).

       In this case, Plaintiff waited more than four months from the entry of the

Judgment until seeking relief from Judgment. The Court finds this motion is untimely.

                                     CONCLUSION

       For all the above stated reasons, the Court finds that Plaintiff’s requested relief

under Fed. R. Civ. P. 60(a) to correct a clerical error, is actually a claim under Fed. R.

Civ. P. 60(b)(1) to correct a judicial mistake. This motion is untimely because it was not

filed within the time allowed for a direct appeal. For these reasons Plaintiff’s motion is

denied.




                                             3
Case 1:18-cv-00286-NF-KHR Document 19 Filed 03/25/19 Page 4 of 4



IT IS ORDERED that Plaintiff’s Motion for Relief From Judgment is DENIED.

Dated this WK day of March, 2019.


                                 NCY D.
                               NANCY D. FREUDENTHAL
                               UNITED STATES DISTRICT JUDGE




                                  4
